His Honor,
JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
Defendant had an automobile for sale, and advertised that application should be made to herself or at a certain garage.
Plaintiff’s son-in-law called on defendant about the car. One A. Heath, who came with the son-in-law and was well known to him, was allowed to take the car for the .purpose of showing it to plaintiff.
Plaintiff having seen the car, made an offer through Heath, which offer Heath declared he had no authority to accept, but would submit to defendant. This offer was declined by defendant.
A day or two afterwards Heath reported- to plaintiff that defendant had accepted his offer; and having received from plaintiff the price of the car, took it from the place where it was kept, delivered it to plaintiff and' promptly disappeared,. without ever having been seen since.
*215Opinion and decree, February 5th, 1917.
The evidence satisfies us, as it did the trial Judge, that Heath had no authority whatever to sell the machine, or collect the price; that he obtained possession of the machine without the consent of the defendant, and that his representation to plaintiff that defendant had accepted his offer was false.
The simple fact is that plaintiff reposed confidence in Heath, whom he believed to be trustworthy, and Heath took advantage thereof to defraud him.
We see no error in the judgment appealed from.
Judgment approved.